Exhibit 10.1 By Hand Delivery October 22, 2007 J.P. Causey Jr. Chesapeake Corporation 1021 E. Cary Street, 22nd Floor Richmond, VA23219 Re:Executive Employment Agreement Dear J.P.: At the direction of the Executive Compensation Committee of Chesapeake's Board of Directors, I hereby advise you that Chesapeake Corporation will not extend the period described in section 1(b) of your Executive Employment Agreement beyond the current expiration date. Please indicate your receipt of this notice by signing the attached copy of this letter and returning it to me. Please contact me with any questions concerning this matter. Sincerely, /s/ David A. Winter David A. Winter Director- Human Resources I received this notice on the 22nd day of October, 2007. /s/ J.P. Causey Jr. J.P. Causey Jr. Copy:Andrew J. Kohut
